


110 HRES 972 EH: Supporting the goals and ideals of American

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 972
		In the House of Representatives, U.
		  S.,
		
			February 14, 2008
		
		RESOLUTION
		Supporting the goals and ideals of American
		  Heart Month and National Wear Red Day.
	
	
		Whereas diseases of the heart are the Nation’s leading
			 cause of death and stroke is the third leading cause of death in both men and
			 women;
		Whereas nearly 2,400 American men, women, and children die
			 of cardiovascular disease each day, an average of one death every 37
			 seconds;
		Whereas many people do not recognize that heart disease,
			 stroke, and other cardiovascular diseases are the number 1 killer of American
			 women, claiming the lives of almost 460,000 American women each year or about
			 one per minute;
		Whereas we as a Nation have made great progress in
			 reducing the death rates for coronary heart disease, but this progress has been
			 much more modest in women and minorities, resulting in cardiovascular disease
			 disparities;
		Whereas many minority women, including African-American,
			 Hispanic, Native-American and some subgroups of Asian-American women, have a
			 greater prevalence of risk factors or are at a higher risk of death from heart
			 disease, stroke, and other cardiovascular diseases, but they are less likely to
			 know of this risk;
		Whereas cardiovascular diseases cost the Nation more than
			 any other cause of death, with direct and indirect costs estimated to reach
			 $448.5 billion in the United States in 2008;
		Whereas the research is clear that there are tools
			 available to prevent heart disease, stroke, and other cardiovascular diseases
			 and to improve survival rates from cardiovascular disease;
		Whereas Congress, by Joint Resolution approved on December
			 30, 1963, requested that the President issue an annual proclamation designating
			 February as American Heart Month;
		Whereas the National Heart, Lung, and Blood Institute of
			 the National Institutes of Health, the American Heart Association, and many
			 other organizations celebrate National Wear Red Day during
			 February by going red to increase awareness about heart disease
			 as the leading killer of women; and
		Whereas every year since 1964 the President has issued a
			 proclamation designating the month of February as American Heart
			 Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 American Heart Month and National Wear Red
			 Day;
			(2)commends the
			 efforts of States, territories and possessions of the United States,
			 localities, nonprofit organizations, businesses, and other entities, and the
			 people of the United States who support American Heart Month and
			 National Wear Red Day;
			(3)recognizes and
			 reaffirms our commitment to fighting heart disease and stroke by promoting
			 awareness about its causes, risks, and prevention, supporting research, and
			 expanding access to medical treatment; and
			(4)encourages each
			 and every American to learn about their own personal risk for heart
			 disease.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
